COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-11-00487-CV


IN RE ROBERT WAYNE PIERCE                                                RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      We have considered relator’s “Motion To Dismiss.” It is the court=s opinion

that the motion should be granted; therefore, we dismiss the petition.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MCCOY, JJ.

DELIVERED: December 20, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).